Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11070373 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced patent and the instant application are claiming common subject matter as follows: the instant claims are directed towards a variant/species of the referenced patent wherein all of the features are anticipated.
	A side-by-side comparison of independent claims 1, 8, and 15 of the pending application and claims 1, 14, and 8 of the U.S. Patent No. US 11070373 B2 is given in the following table to show their similarities and differences:
Instant US Patent Application 17/340798
U.S. Patent No.11070373 B2
1. A computer security system comprising: 
   a key management monitor, wherein the key management monitor is configured to:
1. A computer security system comprising: 
    a key management monitor, and two key elements comprising a first key element and a second key element, the first key element stored at a first location address within a computer memory and the second key element stored at a second location address, wherein the key management monitor is configured to:
1. determine a first location address within a computer memory for a first key element and a second location address within the computer memory for a second key element,
1. determine a time duration for performing a transaction using the computer memory,
1. determine a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address,
1. determine a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory,
1. store the first key element at the first location address at a first point in time, and
1. store the first key element, at a first point in time, at a first location within the computer memory, and
1. relocate, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory.
1. relocate, at a second point in time that is the determined periodic time interval after the first point in time, the first key element to a second location within the computer memory.
Instant US Patent Application 17/340798
U.S. Patent No.11070373 B2
8. One or more non-transitory machine-readable media storing computer- useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
14. A non-transitory machine-readable medium including instructions that, when read by a machine in a computer security system, cause the machine to perform operations for a method comprising at least:
8. determining a first location address within a computer memory for a first key element and a second location address within the computer memory for a second key element,
14. identifying two key elements, the two key elements including a first key element and a second key element, the first key element stored at a first location address and the second key element stored at a second location address within a computer memory; determining a time duration for performing a transaction within a computer system which includes the computer memory;
8. determining a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address,
14. determining a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory,
8. storing the first key element at the first location address at a first point in time, and
14. storing the first key element, at a first point in time, at a first location within the computer memory; and
8. relocating, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory.
14. relocating, at a second point in time that is the determined periodic time interval after the first point in time, the first key element to a second location within the computer memory.
Instant US Patent Application 17/340798
U.S. Patent No.11070373 B2
15. A computer-implemented method comprising: determining a first location address within a computer memory for a first key element and a second location address within the computer memory for a second key element,
8. A computer security method comprising: identifying two key elements, the two key elements including a first key element and a second key element, the first key element stored at a first location address and the second key element stored at a second location address within a computer memory; determining a time duration for performing a transaction within a computer system which includes the computer memory;
15. determining a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address,
8. determining a periodic time interval for moving the first key element to a different location within the computer memory, wherein the determined periodic time interval is a time period that is less than the time duration for performing the transaction using the computer memory;
15. storing the first key element at the first location address at a first point in time, and
8. storing the first key element, at a first point in time, at a first location within the computer memory; and  
15. relocating, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory.
8.   relocating, at a second point in time that is the determined periodic time interval after the first point in time, the first key element to a second location within the computer memory.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “key management monitor is configured to” in claims 1-3, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because under its broadest reasonable interpretation, covers performance of the limitations in the mind that falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 	Regarding Claim 1, The claimed invention is directed to abstract idea without significantly more. The claim recites the limitations of “determine a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address”, “store the first key element at the first location address at a first point in time”,  and “relocate, at a second point in time that is the periodic time interval after the first point in time” may be evaluated under its broadest reasonable interpretation, covers performance of the limitations in the mind.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements that integrate the judicial exception into a practical application. 
	Claims 2-7 are rejected under 35 U.S.C. 101 for the reason stated above. Claims 2-7 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Parker et al. (Paul Parker T et al. ,"A Method for Safekeeping Cryptographic Keys from Memory Disclosure Attacks" ( IDS dated 08-12-2021), hereinafter Parker in view of Zheng (US 8379857), hereinafter Zheng in view of Dewitt et al. (US 20190081782), hereinafter Dewitt.
	Regarding Claim 1, Parker teaches
	A computer security system comprising: a key management monitor, wherein the key management monitor is configured to:  determine a first location address within a computer memory for a first key element and a second location address within the computer memory for a second key element (Page 43, “Our prototype is based on OpenSSL 0.9.8e, the Ubuntu 6.06 Linux distribution with a 2.6.15 kernel, and SSE2 which was first offered in Intel’s Pentium 4 and in AMD’s Opteron and Athlon-64 processors. Figure 2 depicts the resulting system architecture”.  Page 44, “As illustrated in Figure 3, the initialization method we implemented proceeds as follows. (i) The original key is split into blocks of 32 bits. Note that the choice of 32-bit words is not fundamental to the design, it could be a 16-bit word or even a single byte. (ii) Each chunk is XORed with a 32-bit chaff that is independently chosen. As a line of defense, it is ideal that the chaffs do not help the attacker to identify the whereabouts of the index table. (iii) Each transformed block is split into two chunks of 16 bits. (iv) The chunks are mixed with some “fillers” (i.e., useless place-holders to help hide the chunks) that exhibit similar characteristics as the chunks (e.g., entropy-wise they are similar so that even the entropy-based search method [26] cannot tell the fillers and the chunks apart). Clearly, the recovery can obtain the original key according to the index table, each row of which consists of a chaff and the address pointers to the corresponding chunks),
	store the first key element at the first location address at a first point in time (Page 43, “First defense. We can use a randomly-chosen offset for all the pointers in the table, as well as a randomly-chosen delta number to modify the data values themselves. The offset and delta are chosen once before the table is constructed, and then the pointer values in the table are actually the memory location minus the offset. The actual data values stored at the memory locations are the portions of the key minus the delta value”).
	Parker does not explicitly teach determine a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address.
	In the same field of endeavor, Zheng teaches
	determine a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address (Col. 8 lines 60-67; Col.9 lines 1-3, To minimize the probability of unauthorized access of the encryption key, encryption key manager 330 may delete the stored encryption key, share value, and key identifier from memory after a predetermined duration of time.  The length of the duration of time may be predetermined by, for example, the user/sender who is sending the private message or by the particular trusted third party providing key distribution service 135.  It should be noted that the information stored by key distribution service 135 may be for any arbitrary user.  This makes key distribution service 135 potentially vulnerable to distributed denial-of-service (DDoS) attacks).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Parker to incorporate the teachings of Zheng such that the system of Parker includes determine a periodic time interval based on a time duration for performing a transaction involving a distance between the first location address and the second location address. One would have been motivated to make such combination in order to securely distribute encryption keys so as to facilitate private communications between clients (Zheng, Col. 6, lines 51-52).
The combination of Parker and Zheng does not explicitly teach a system to relocate, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory.
In the same field of endeavor, Dewitt teaches 
relocate, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory (Paragraph [0059] In such an embodiment, when the storage module 204 randomly determines the new set of storage locations for the data segments, the storage module 204 ensures that the new set of storage locations does not comprise a storage location that was used in the first set of storage locations. Paragraph [0073] In one embodiment, the threshold module 206 randomly determines 512 an access threshold for the data element. In certain embodiments, the access threshold comprises a number of times the data element can be accessed before determining different storage locations for the plurality of data segments. In various embodiments, the storage module 204 determines 514 whether an access request for the data element is received. If not, the storage module 206 may continue to determine 514 whether an access request for the data element is received)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Parker and Zheng to incorporate the teachings of Dewitt such that the system of the combination of Parker and Zheng includes relocate, at a second point in time that is the periodic time interval after the first point in time, the first key element to a third location address within the computer memory. One would have been motivated to make such combination so that storage locations are changed (as defined based on the access threshold value) may also be randomly determined so that a hacker or other unauthorized user cannot determine or identify a storage pattern for the storage of the data element (Dewitt, Paragraph [0058]).
Regarding Claim 2, the combination of Parker, Zheng, and Dewitt teaches all the limitations of claims 1 above,
wherein the key management monitor is further configured to: reserve one or more memory areas within the computer memory as static during relocation of the first key element (Dewitt, Para [0036] In this manner, the security component 104, in certain embodiments, may continuously, dynamically, and/or randomly shuffle, scramble, change sizes, move locations, or otherwise adjust storage of a data element in memory, to increase the security and/or integrity of the data element by making it difficult or impossible for a bad actor or other user to determine, misappropriate, or otherwise steal the data element).
The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 8,
Claims 8 is rejected for similar reasons as in claim 1.
Regarding Claim 9,
Claims 9 is rejected for similar reasons as in claim 2.
Regarding Claim 15,
Claims 15 is rejected for similar reasons as in claim 1.
Regarding Claim 16,
Claims 16 is rejected for similar reasons as in claim 2.
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Parker et al. (Paul Parker T et al. ,"A Method for Safekeeping Cryptographic Keys from Memory Disclosure Attacks" ( IDS dated 08-12-2021), hereinafter Parker in view of Zheng (US 8379857), hereinafter Zheng in view of Dewitt et al. (US 20190081782), hereinafter Dewitt  in view of Bruinshorst (US 4376977), hereinafter Bruinshorst .  	
Regarding Claim 3, the combination of Parker, Zheng, and Dewitt teaches all the limitations of claim 1 and claim 2 above,
	The combination of Parker, Zheng, and Dewitt do not explicitly teach a system wherein the key management monitor is further configured to: determine a random value for the third location address, wherein the random value is outside of a plurality of location addresses within the reserved one or more memory areas.
	In the same field of endeavor, Bruinshorst teaches
	wherein the key management monitor is further configured to: determine a random value for the third location address, wherein the random value is outside of a plurality of location addresses within the reserved one or more memory areas (Col. 2 lines 46-59, This detector is suitable for detecting address distance with a range whose upper limit contains at least the maximum content of an instruction, the address distance detector being provided with first means to receive a separate signal appertaining to the machine code in question of a first address distance in the program memory and thereupon generate a first control signal, second means to update the relative address distance covered in the program memory after the machine code mentioned and on reaching the address distance specified to generate a de-activating signal and to terminate the above-mentioned first control signal. Col. 14 lines 49-55, FIG. 9b is reached via block 169.  In block 184 it is checked whether the address in question lies between the origin address and the end address (cf.  172).  In block 186 the call address is up-dated (cf.  block 173).  In block 188 the information is transported (two-byte information).  In block 192 a check is made as to whether the address-distance (element 302) has been reached).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Parker, Zheng, and Dewitt to incorporate the teachings of Bruinshorst such that the system of the combination of Parker, Zheng, and Dewitt includes wherein the key management monitor is further configured to: determine a random value for the third location address, wherein the random value is outside of a plurality of location addresses within the reserved one or more memory areas. One would have been motivated to make such combination in order to provide a key management computer security system that includes means to update the relative address distance covered in the program memory. (Bruinshorst, Col.2, lines 54-55).
	Regarding Claim 4, the combination of Parker, Zheng, and Dewitt teaches all the limitations of claim 1 above,
wherein the periodic time interval is a random time duration that is less than the time duration for performing the transaction involving the distance between the first location address and the second location address (Col. 2 lines 46-59, This detector is suitable for detecting address distance with a range whose upper limit contains at least the maximum content of an instruction, the address distance detector being provided with first means to receive a separate signal appertaining to the machine code in question of a first address distance in the program memory and thereupon generate a first control signal, second means to update the relative address distance covered in the program memory after the machine code mentioned and on reaching the address distance specified to generate a de-activating signal and to terminate the above-mentioned first control signal.  Col. 14 lines 49-55, FIG. 9b is reached via block 169.  In block 184 it is checked whether the address in question lies between the origin address and the end address (cf.  172).  In block 186 the call address is up-dated (cf.  block 173).  In block 188 the information is transported (two-byte information).  In block 192 a check is made as to whether the address-distance (element 302) has been reached).
The motivation/rationale to combine the references is similar to claim 3 above.
Regarding Claim 10,
Claims 10 is rejected for similar reasons as in claim 3.
Regarding Claim 11,
Claims 11 is rejected for similar reasons as in claim 4.
Regarding Claim 17,
Claims 17 is rejected for similar reasons as in claim 3.
Regarding Claim 18,
Claims 18 is rejected for similar reasons as in claim 4.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (Paul Parker T et al., "A Method for Safekeeping Cryptographic Keys from Memory Disclosure Attacks" (IDS dated 08-12-2021), hereinafter Parker in view of Zheng (US 8379857), hereinafter Zheng in view of Dewitt et al. (US 20190081782), hereinafter Dewitt in view of Hutchison et al. (US 20150052616), hereinafter Hutchison.
	Regarding Claim 5, the combination of Parker, Zheng, and Dewitt teaches all the limitations of claim 1 above,
The combination of Parker, Zheng, and Dewitt do not explicitly teach a system wherein the key management monitor is further configured to: assign a random value to the distance between the first location address and the second location address.
In the same field of endeavor, Hutchison teaches
wherein the key management monitor is further configured to: assign a random value to the distance between the first location address and the second location address (Paragraph [0110], “At 510, J may be translated/transformed to a physical memory address, for example using a hash function.  In an example, the number of significant binary digits of the counter J may be relatively small, for example 32 bits.  In order to add entropy to the hash function, the value J may be extended by concatenating J with the random number (RND), for example where J may represent the least significant bits of the result.  If the hash function is represented by the function f, then the hash result, f(J), may correspond to the memory region for which the new value will be written.  The hash result f(J) may be segmented into a series of memory address values”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught the combination of Parker, Zheng, and Dewitt to incorporate the teachings of Hutchison such that the system of the combination of Parker, Zheng, and Dewitt tests an entropy of a system which includes wherein the key management monitor is further configured to: assign a random value to the distance between the first location address and the second location address. One would have been motivated to make such combination in order to provide a key management computer security system such that the pseudorandom nature of the pattern may cause the sequence of operations to change for each challenge, preventing exploitation of the pattern generator. (Hutchison, paragraph [0130]).
Regarding Claim 12,
Claims 12 is rejected for similar reasons as in claim 5.
Regarding Claim 19,
Claims 19 is rejected for similar reasons as in claim 5.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (Paul Parker T et al., "A Method for Safekeeping Cryptographic Keys from Memory Disclosure Attacks" (IDS dated 08-12-2021), hereinafter Parker in view of Zheng (US 8379857), hereinafter Zheng in view of Dewitt et al. (US 20190081782), hereinafter Dewitt in view of Gathala et al. (US 20170286674), hereinafter Gathala. 
Regarding Claim 6, the combination of Emam, Zheng, and Dewitt teaches all the limitations of claims 1 above,
The combination of Parker, Zheng, and Dewitt do not explicitly teach a system wherein the transaction includes performing a data dump of contents of the computer memory.
	In the same field of endeavor, Gathala teaches
	wherein the transaction includes performing a data dump of contents of the computer memory (Paragraph [0065], “The mapper 410 may also map the virtual address space layout for the version of the system service 310-316 to physical addresses of the version of the system service 310-316 where the data of the version of the system service 310-316 is stored.  The data of the version of the system service 310-316 may include heaps, stacks, executables, shared libraries, etc. for implementing the version of the system service 310-316.  The computing device may retrieve the data of the version of the system service 310-316 using the virtual address space layout of the version of the system service 310-316, and execute the system service 402 using the data of the version of the system service 310-316”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Parker, Zheng, and Dewitt to incorporate the teachings of Gathala such that the system of the combination of Parker, Zheng, and Dewitt includes wherein the transaction includes performing a data dump of contents of the computer memory. One would have been motivated to make such combination in order to provide a key management computer security system that includes implementation of random assignment of virtual memory address space layout. (Gathala, paragraph [0026]). 
	Regarding Claims 13 and 20,
Claims 13 and 20 are rejected for similar reasons as in claims 6.
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (Paul Parker T et al., "A Method for Safekeeping Cryptographic Keys from Memory Disclosure Attacks" (IDS dated 08-12-2021), hereinafter Parker in view of Zheng (US 8379857), hereinafter Zheng in view of Dewitt et al. (US 20190081782), hereinafter Dewitt in view of Hutchison et al. (US 20150052616), hereinafter Hutchison in view of Gathala et al. (US 20170286674), hereinafter Gathala. 
Regarding Claim 7, the combination of Parker, Zheng, Dewitt, and Gathala teaches all the limitations of claims 6 above,
	The combination of Parker, Zheng, Dewitt, and Gathala does not explicitly teach wherein the first key element and the second key element each comprise a key mask.
	In the same field of endeavor, Hutchison teaches
	wherein the first key element and the second key element each comprise a key mask (Paragraph [0028], Trusted Platform Module (TPM) and/or Mobile TPM (MTPM) have been proposed by the Trusted Computing Group (TCG) to provide additional levels of security.  ….  TPMs and/or MTPMs typically provide services such as signature checking, cryptographic integrity checks, asymmetric public key generation from private/public keys, authentication credential checking, secure store key(s) for hard disk encryption, etc. Paragraph [0119], In an example, Z may specify or indicate that the entire memory region is to be included in the digest calculation (e.g., Z=[0 to M-1]).  For example, a hash may be performed starting with the memory location corresponding to byte M-1, and the hash may be continued by moving down the memory stack to a desired ending location, for example until the entire memory has been hashed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Parker, Zheng, Dewitt, and Gathala to incorporate the teachings of Hutchison such that the system of the combination of Parker, Zheng, Dewitt, and Gathala includes wherein the first key element and the second key element each comprise a key mask. One would have been motivated to make such combination in order to provide a key management computer security system that includes implementation of random assignment of virtual memory address space layout. (Gathala, paragraph [0026]). 
Regarding Claim 14,
Claims 14 is rejected for similar reasons as in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436